IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

QAADIR SAINTLOIT,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-1053

JOHNISE SAINTELOIT,

     Respondent.
___________________________/

Opinion filed May 27, 2015.

Petition for Writ of Mandamus -- Original Jurisdiction.

Qaadir Saintloit, pro se, Petitioner.

No appearance for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied on the merits. See Thomas v. State,

Dept. of Revenue, 74 So. 3d 145 (Fla. 1st DCA 2011) (stating that absent a showing

that an express and distinct demand for performance was made, mandamus will not lie

to compel a court to rule on a pleading in a civil matter); accord Al-Hakim v. State,

783 So. 2d 293 (Fla. 5th DCA 2001).

BENTON, CLARK, and MAKAR, JJ., CONCUR.